DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Applicant’s Submission of a Response
Applicant’s submission of a response on 6/2/2022 has been received and considered. In the response, Applicant amended claims 2 – 8, 11 – 18.  Therefore, claims 1 - 18 are pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 5, 8 – 12 and 15 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bronder et al. (US Pub. No. 2019/0358541 A1) in view of Verma et al. (US Patent No. 10,449,461). 
As per claims 1 and 2, Bronder et al. discloses a method of generating video frames (see Fig. 1) for a cloud-based video game (see [0022]), the method comprising: obtaining, via a communications network, a plurality of frames of a video game rendered at a cloud device (receive a video stream encoding video images generated in response to the video game controls, see Fig. 4: 420 and [0054]); obtaining a player input received at an input device, the input device being used to play the video game, the player input being received in response to the display of at least one of the obtained video frames (see Fig. 2 and [0033] – [0040]). 
Bronder et al. does not expressly disclose inputting at least one of the obtained video frames and the player input to a prediction model and synthesizing, based on the output of the prediction model, a subsequent frame for output at a display and outputting the synthesized video frame at the display and the prediction model comprises a machine learning model trained to synthesize at least a first video frame based on the obtained video frames and player input, the machine learning model being trained with previously rendered video frames of a video game and corresponding player inputs received in response to the output of those frames. However, Bronder et al. teaches a machine learning model trained for the video game to the image to determine the depth values to be outputted to the display (see Fig. 4:440 - 446 and [0053]). 
Verma et al. teaches a video game annotator, wherein the video game annotator may be configured to apply a machine-learning based video game model to analyze the user input to identify elements tags associated with the video game, identify elements corresponding to the element tags in a video frame generated by video game and annotate the video frame. The video game player is playing video game, video game annotator may utilize remote user input received over a number of different sources to generate interactive annotations to a video frame corresponding to the real-time gameplay of video game (see Col. 8, lines 20 – 37). 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing of the invention to modify the machine learning model of Bronder et al. with obtaining a player input of Verma et al. in order to allow the machine learning model to create and output a combined video frame with game data and player input. 
As per claim 3, Bronder et al. discloses the prediction model comprises a trained generative adversarial network (machine learning uses a deep convolutional neural network, see [0053]). 
As per claim 5, Bronder et al. discloses obtaining additional data associated with the video frames obtained from the cloud device, the additional data indicating is an user-selected game settings (see [0048] – [0053]). 
As per claim 8, Bronder et al. discloses identifying a static region in the one or more video frames obtained from the cloud gaming device (a portion of the scene in the game can be static, see [0032], [0034] and [0046]); and wherein inputting the at least one obtained video frame to the prediction model comprises inputting image data corresponding to the identified static region to the prediction model (see [0032], [0034] and [0053]).
As per claim 17, Bronder et al. discloses the computing device corresponds to a client device (streaming client device, see [0017]), the client device being configured to access one or more video games stored at the cloud device via the communications network (the video game is streamed to the client device via a communication network with the cloud service, see [0017] and [0022]). 
As per claim 18, Bronder et al. discloses the computing device corresponds to an intermediate device located between a client device and the cloud device (see Fig. 1 and [0022]); wherein the intermediate device is in communication with the client device via a wired or wireless connection (wireless network, see [0030]); and wherein the intermediate device is in communication with the cloud device via the communications network (see [0022]).
As per claim 9, the instant claim is a non-transitory computer readable storage medium in which corresponds to the method of claim 1. Therefore, it is rejected for the reasons set forth above. 
As per claims 10 – 12, 15 and 16, the instant claim is a computing device in which corresponds to the method of claims 1 – 3, 5, and 8. Therefore, it is rejected for the reasons set forth above. 

Claims 4, 6, 7, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bronder et al. (US Pub. No. 2019/0358541 A1) in view of Verma et al. (US Patent No. 10,449,461) as applied to claims 1 and 10 above, and further in view of Kopf et al. (US Pub. No. 2018/0101930 A1).
As per claim 4, Bronder et al. does not expressly disclose generating the video frame comprises at least one of applying an image transformation to and filtering the at least one video frame that is input to the prediction model. However, Kopf et al. teaches rendering a view of a virtual space, wherein a server rendering module may be configured to render the server-rendered predicted view that uses a filter (see Fig. 1 and [0057]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the machine learning module of Bronder et al. with an input filter in view of Kopf et al. as it would allow the machine learning module to output an optimal rendering. 
As per claim 6, Bronder et al. does not expressly disclose at least some of the video frames obtained from the cloud device correspond to video frames having a wider field of view than the field of view of the frames that are to be output for display; and wherein inputting the at least one obtained video frame to the prediction model comprises inputting a wider field of view frame to the prediction model.
However, Kopf et al. teaches rendering a view of a virtual space, wherein the perspective of the server-rendered current view produces a field of view.  The perspective of the server-rendered predicted view produces a field of view.  The field of view of the server-rendered predicted view is wider than the field of view of the server-rendered current view. The wider field of view and the higher perspective of the server rendered predicted view may increase a likelihood of gaps being visible in the sever-rendered predicted view (see Fig. 2:206 & 208 and [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have implemented a wider field of view in view of Kopf to the video frame output of Bronder et al. as it would enhance the field of view of the virtual space for the user. 
As per claim 7, Bronder et al. does not expressly disclose least some of the video frames obtained from the cloud device correspond to different viewpoints of a virtual environment at the same point in time; wherein inputting the at least one obtained video frame to the prediction model comprises inputting the plurality of frames corresponding to different viewpoints to the prediction model; and wherein generating the subsequent video frame comprises blending at least some of the video frames corresponding to different viewpoints together, based on the output of the prediction model.
However, Kopf et al. teaches rendering a view of a virtual space, wherein a server rendering module may be configured to render the server-rendered predicted view that uses a filter (see Fig. 1 and [0057]) and the perspective of the server-rendered current view produces a field of view.  The perspective of the server-rendered predicted view produces a field of view.  The field of view of the server-rendered predicted view is wider than the field of view of the server-rendered current view. The wider field of view and the higher perspective of the server rendered predicted view may increase a likelihood of gaps being visible in the sever-rendered predicted view (see Fig. 2:206 & 208 and [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have implemented different viewpoints of the virtual space in view of Kopf to the outputting virtual space of Bronder et al. as it would enhance the field of view of the virtual space for the user.
As per claims 13 and 14, the instant claim is a computing device in which corresponds to the method of claims 4, 6 and 7. Therefore, it is rejected for the reasons set forth above. 

Response to Arguments
Applicant's arguments filed 6/2/2022, with respect to Bronder (alone) have been fully considered and are persuasive.  The previous grounds of rejection have been withdrawn and are replaced with those above.  Applicant is directed to the combination of Bronder and Verma et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863. The examiner can normally be reached Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715